DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2nd 2020 and December 21th 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore:
“a second mica sheet”, recited in claim 11, 
“power supply”, recited in claim 4,
“switch mode power supply(SMPS)”, recited in claim 4,
“eletro-magnetic interference (EMI) filter”, rectied in claim 4,
“first” and “second plurality of screws”, recited in claim 6,
“sealant”, recited in claim 10 and 11,
“light emitting surface”, recited in claim 14,
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "WCTC" and "WCLC" have both been used to designate “conducting wire”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “WCTC” has been used to designate both “conducting wire” and “common terminal”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
the abstract exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1-2, 4-5, 7, 14-15 and 17-18 the terms “..that is..” or “…that…” should be removed, and/or replaced with each intended corresponding limitation.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “switching operation” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “operation" coupled with functional language “through…”and “based on…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “switching" has been described in Paragraph 0130 cited: “…The inverter IV (see FIG. 18) may include two switching elements, and the two switching elements may be alternately turned on and off based on a switching signal received from the controller for the inverter substrate. In some examples, high frequency AC (i.e., resonance current) may be generated through the switching of the two switching elements, and the generated high frequency AC may be applied to the working coil WC…”, such that the “switching operation” is understood as a frequency of switching elements in the inverter on and off based on a signal  received form a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “…an inverter configured to apply a resonance current to the working coil through a switching operation; ; and a resonance substrate that is disposed at the lower surface of the indicator substrate support and that is connected to the working coil, the resonance substrate comprising a resonance capacitor configured to generate the resonance current based on the switching operation of the inverter…” is indefinite, because it is unclear how “…an inverter configured to apply a resonance current to the working coil…”, when in view of limitation “…a resonance capacitor configured to generate the resonance current based on the switching operation of the inverter…”, it is unclear how an inverter apply a resonance current that generated by a resonance capacitor. Furthermore, it is also unclear how a “resonance capacitor” capable to generate a resonance current, and what relationship with, or how it operated by the switching operation of the inverter is considered “based on”. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US2007/028215A1), in view of Becke (US2021/0112637A1) and further in view of AAPA Fig 3-4.
Regarding claim 1, Schilling discloses an induction heating device (induction heating device 11, fig.1), comprising: 
a case (complete hob 50, fig. 7); 
a working coil (induction coil 13, fig. 1 and 4-5) disposed inside the case (complete hob 50, fig. 7), the working coil (induction coil 13, fig. 1 and 4-5) comprising a conducting wire (coil wire 15, fig. 1 and 4) that is annularly wound (turns 14, fig.1, and Paragraph 0040 cited: “…an induction heating device 11 broken down into its essential parts. An induction coil 13 comprises several turns 14 of a coil wire 15 with an inner terminal 16a and an outer terminal 16b…”); 
a base plate (aluminum plate, fig.1 and 4-5) that is disposed vertically below the working coil (induction coil 13, fig. 1 and 4-5), the base plate (induction coil 13, fig. 1 and 4-5) having an upper surface (support device 20, fig.1 and 4-5) that supports the working coil (induction coil 13, fig. 1 and 4-5);

    PNG
    media_image1.png
    702
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    468
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    670
    502
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    490
    media_image4.png
    Greyscale

Schilling does not disclose  an indicator substrate that is disposed on an upper surface of the indicator substrate support, that is disposed vertically below the base plate, and that is spaced apart from the base plate; an inverter substrate disposed at a lower surface of the indicator substrate support, the inverter substrate comprising an inverter configured to apply a resonance current to the working coil through a switching operation; and a resonance substrate that is disposed at the lower surface of the indicator substrate support and that is connected to the working coil, the resonance substrate comprising a resonance capacitor configured to generate the resonance current based on the switching operation of the inverter.
Becke discloses an indicator substrate support (refer to “spring” annotated in fig.3) that is coupled to the case (hob apparatus 10, fig.1) and that is disposed vertically below the base plate (holding unit 44, fig.3); 
an indicator substrate (sub unit 42, fig.3) that is disposed on an upper surface of the indicator substrate support (refer to “spring” annotated in fig.3), that is disposed vertically below the base plate (holding unit 44, fig.3), and that is spaced apart (refer to fig.2 for the “spaced apart”) from the base plate (holding unit 44, fig.3).

    PNG
    media_image5.png
    709
    496
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    673
    465
    media_image6.png
    Greyscale

AAPA Fig.3-4 discloses an substrate (21) disposed on the casing (10) and under the WCA, the substrate (21) comprising an inverter and a resonance capacitor (refer to paragraph 0013 cited: “…referring to FIGS. 3 and 4, in some related art, where an induction heating device including multi-coil is manufactured, an operator may fasten a plurality of working coil assemblies WCAs to a substrate 21 (e.g., a substrate on which the inverter or the resonance capacitor is mounted) through an opening OP defined in an aluminum plate 23 that seats the plurality of working coil assemblies WCAs…”); the substrate (21) that is disposed at the lower surface of the indicator substrate support (refer to Paragraph 0012 cited: “…For example, the substrate 21, a fan 22, and the like, may be fastened to the indicator substrate support, and an aluminum plate 23 may be disposed on the indicator substrate support and integrated with the indicator substrate support to cover the substrate 21 and the fan 22…”) and that is connected to the working coil (WCA). 
Furthermore, the AAPA fig.3 also discloses the substrate (21) can have different section for different components (refer to fig.3, substrate 21 that have different sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with an indicator substrate that is disposed on an upper surface of the indicator substrate support, that is disposed vertically below the base plate, and that is spaced apart from the base plate, as taught by Becke, in order to provide illumination and indication to operator that the induction heating device is activated, such that would improve operational safety. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with an inverter substrate disposed at a lower surface of the indicator substrate support, the inverter substrate comprising an inverter; a resonance substrate that is disposed at the lower surface of the indicator substrate support and that is connected to the working coil, the resonance substrate comprising a resonance capacitor configured to generate the resonance current based on the switching operation of the inverter, as thought by AAPA fig.3-4, in order to utilize a well-known assembly of induction heating device, such that would reduce designing cost and more predictable assembly process can be maintain. 

Regarding claim 6, the modification of Schilling, Becke and AAPA fig.3-4 discloses substantially all features set forth in claim 1, Schilling further discloses uses of screws as fastening mean for the assembly of the induction heating device (refer to Paragraph 0022 cited: “…the cover can be dish-like, i.e., having a surface from which a lateral edge projects in significant areas. It can cover both the surface of the component support and also on the side extending up to the support device. It is possible to exclusively secure the cover to the support device or to allow fastening means such as studs or screws to engage in said support device...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modify the modified Schilling to utilize screws and fastening mean on Becke’s modification, as Schilling already know the advantageous of screwing (refer to Paragraph 0022 cited: “…the cover can be dish-like, i.e., having a surface from which a lateral edge projects in significant areas. It can cover both the surface of the component support and also on the side extending up to the support device. It is possible to exclusively secure the cover to the support device or to allow fastening means such as studs or screws to engage in said support device...”). Since the applicant does not state what specific problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Schilling’s teaching too.
Regarding claim 13, the modification of Schilling, Becke and AAPA fig. 3-4 discloses substantially all features set forth in claim 1, Schilling further discloses the base plate (aluminum plate, fig.1 and 4-5) is made of aluminum (Al).

Regarding claim 17, the modification of Schilling, Becke and AAPA fig. 3-4 discloses substantially all features set forth in claim 1, the modified Schilling in claim 1 rejection has already disclosed the inverter substrate has: an upper surface that faces the lower surface of the indicator substrate support; and a lower surface that faces a bottom surface of the case and that supports the inverter.
(Examiner note: it is noted that when a substrate disposed in between A component and B component, the substrate would inherently have a substrate’s surface facing the A component’s surface, and a opposite substrate’s surface facing B component’s surface.)

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US2007/0278215A1), in view of Becke (US2021/0112637A1), further in view of AAPA Fig 3-4 and further in view of Acero Acero et al (US8440944B2).
Regarding claim 7, the modification of Schilling, Becke and AAPA fig. 3-4 discloses substantially all features set forth in claim 1, Schilling further discloses a ferrite core (ferrite cores 25, fig. 1, 4-5) disposed vertically below the working coil (induction coil 13, fig. 1 and 4-5) and configured to direct upward an alternating magnetic field generated by the working coil (induction coil 13, fig. 1 and 4-5).
Schilling does not disclose  a first mica sheet disposed between the working coil and the ferrite core and configured to block heat transfer from the working coil to the ferrite core; a packing gasket that fixes the first mica sheet and the ferrite core to the base plate; and a sensor disposed at an upper end of the packing gasket and configured to detect a temperature of the packing gasket.
Acero Acero discloses  a first mica sheet (20, fig.4) disposed between the working coil (16, fig.4) and the ferrite core (26, fig.4) and configured to block heat transfer from the working coil (16, fig.4) to the ferrite core (26, fig.4); a packing gasket (30, fig.4) that fixes the first mica sheet (20, fig.4) and the ferrite core (26, fig.4) to the base plate (32, fig.4); and a sensor (40, fig.4) disposed at an upper end (refer to fig.2) of the packing gasket (30, fig.4) and configured to detect a temperature of the packing gasket (30, fig.4).

    PNG
    media_image7.png
    341
    470
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    481
    383
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with wherein the first mica sheet defines a first sheet hole at a center area of the first mica sheet corresponding to the annular inner side of the working coil, wherein the base plate defines a plate hole at a position corresponding to the annular inner side of the working coil, and wherein the core hole, the first sheet hole, and the plate hole are arranged along a height direction of the case, as taught by Acero, in order to provide the advantageous of the accessibility for sensor read to the upper position of Working Coil assembly. 

Regarding claim 8, the modification of Schilling, Becke, AAPA and Acero fig. 3-4 discloses substantially all features set forth in claim 7, Schilling does not disclose wherein the ferrite core defines a core hole at a center area of the ferrite core corresponding to an annular inner side of the working coil, wherein the first mica sheet defines a first sheet hole at a center area of the first mica sheet corresponding to the annular inner side of the working coil, wherein the base plate defines a plate hole at a position corresponding to the annular inner side of the working coil, and wherein the core hole, the first sheet hole, and the plate hole are arranged along a height direction of the case.
Acero further discloses wherein the ferrite core (26, fig.4) defines a core hole at a center area (refer to the center opening of the 26, fig4) of the ferrite core (26, fig.4) corresponding to an annular inner side (refer to fig. 4) of the working coil (16, fig.4), wherein the first mica sheet (20, fig.4) defines a first sheet hole  at a center area (refer to the center hole of 20, fig.4) of the first mica sheet (20, fig.4) corresponding to the annular inner side of the working coil (16, fig.4), wherein the base plate (32, fig.4) defines a plate hole (refer to the center opening of 32, fig.4) at a position corresponding to the annular inner side of the working coil (16, fig.4), and wherein the core hole (refer to the center opening of the 26, fig4), the first sheet hole (refer to the center hole of 20, fig.4), and the plate hole (refer to the center opening of 32, fig.4) are arranged along a height direction of the case (refer as the direct of 49 toward 34 in fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with wherein the ferrite core defines a core hole at a center area of the ferrite core corresponding to an annular inner side of the working coil, wherein the first mica sheet defines a first sheet hole at a center area of the first mica sheet corresponding to the annular inner side of the working coil, wherein the base plate defines a plate hole at a position corresponding to the annular inner side of the working coil, and wherein the core hole, the first sheet hole, and the plate hole are arranged along a height direction of the case, as taught by Acero, in order to provide the advantageous of the accessibility for sensor read to the upper position of Working Coil assembly.

Regarding claim 9, the modification of Schilling, Becke, AAPA and Acero fig. 3-4 discloses substantially all features set forth in claim 8, Schilling does not disclose wherein shapes of the core hole, the first sheet hole, and the plate hole are identical to one another, and wherein the packing gasket is inserted into the first sheet hole, the core hole, and the plate hole, and wherein an outer circumferential surface of the packing gasket has a cross-section corresponding to the shape of the first sheet hole.
Acero discloses wherein the packing gasket (30, fig.4) is inserted into the first sheet hole (refer to the center hole of 20, fig.4), the core hole (refer to the center opening of the 26, fig4), and the plate hole (refer to the center opening of 32, fig.4), and wherein an outer circumferential surface of the packing gasket (30, fig.4) has a cross-section corresponding to the shape of the first sheet hole (refer to the center hole of 20, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with wherein shapes of the core hole, the first sheet hole, and the plate hole are identical to one another, and wherein the packing gasket is inserted into the first sheet hole, the core hole, and the plate hole, and wherein an outer circumferential surface of the packing gasket has a cross-section corresponding to the shape of the first sheet hole, as taught by Acero, in order to provide the advantageous of the accessibility for sensor read to the upper position of Working Coil assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the core hole, the first sheet hole, and the plate hole to be identical, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Acero’s teaching.

Regarding claim 10, the modification of Schilling, Becke, AAPA and Acero fig. 3-4 discloses substantially all features set forth in claim 7, Schilling does not explicitly disclose wherein the first mica sheet is fixed to the working coil and the ferrite core by a sealant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use sealant to join sheet like component, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Schilling or Acero’s teaching.

Regarding claim 11, the modification of Schilling, Becke, AAPA and Acero fig. 3-4 discloses substantially all features set forth in claim 7, Schilling does not explicitly disclose wherein  a second mica sheet fixed to an upper end of the working coil by a sealant.
Acero discloses wherein  a second mica sheet (18, fig.4) fixed to an upper end of the working coil (16, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling’s induction heating device with wherein  a second mica sheet fixed to an upper end of the working coil, as taught by Acero, in order to provide the advantageous of the heat insolation to/from working coil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use sealant to join sheet like component, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Schilling or Acero’s teaching.
	


Allowable Subject Matter
Claims 2, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate or render fairy obvious in combination to further teach the limitations of the claimed invention in claim 2, 12, 14, and 18.
Regarding claim 2, the prior art of record do not anticipate or render fairy obvious in combination to further teach the limitation as written in claim 2 in view of the base claim and any intervening claims, such as “…wherein the base plate defines a plate hole at a position corresponding to an annular inner side of the working coil, wherein the indicator substrate defines a substrate hole at a position corresponding to the plate hole, wherein the indicator substrate support defines a support hole at a position corresponding to the substrate hole, wherein the plate hole, the substrate hole, and the support hole are arranged along a height direction of the case, wherein the indicator substrate comprises a connector that protrudes upward from an upper surface of the indicator substrate, and wherein the indicator substrate support comprises a boss that protrudes downward from the lower surface of the indicator substrate support.…”.
Regarding claim 12, the prior art of record do not anticipate or render fairy obvious in combination to teach the limitation as written in claim 12 in view of the base claim and any intervening claims, such as “…a first heat sink disposed at the inverter substrate and configured to dissipate heat generated by the inverter; and a second heat sink disposed at the resonance substrate and configured to dissipate heat generated by the resonance capacitor..…”.
Regarding claim 14, the prior art of record do not anticipate or render fairy obvious in combination to teach the limitation as written in claim 14 in view of the base claim and any intervening claims, such as “…a light guide disposed on the base plate and arranged around the working coil, the light guide comprising a light emitting surface configured to indicate whether the working coil is driven and an output intensity of the working coil; a light emitting element that is disposed on an upper surface of the indicator substrate, that is disposed vertically below the light guide, and that is configured to emit light to the light guide; and a blowing fan that is disposed at a lower surface of the base plate and that is configured to draw air from an outside of the case and to discharge the air into an air flow path defined between the base plate and the indicator substrate..…”.
Regarding claim 18, the prior art of record do not anticipate or render fairy obvious in combination to teach the limitation as written in claim 18 in view of the base claim and any intervening claims, such as “…a light guide disposed on the base plate and arranged around the working coil, the light guide comprising a light emitting surface configured to indicate whether the working coil is driven and an output intensity of the working coil; a light emitting element that is disposed on an upper surface of the indicator substrate, that is disposed vertically below the light guide, and that is configured to emit light to the light guide; and a blowing fan that is disposed at a lower surface of the base plate and that is configured to draw air from an outside of the case and to discharge the air into an air flow path defined between the base plate and the indicator substrate..…”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 30, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761